DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1-9, each claim recites “. . . one or more substituted n-alkyldimethylalkoxysilane” and Claim 2, 4, 6, 7-9 each recite “one or more substituted n-alkyldimethylalkoxysilane . . . terminated with a functionality having hydrogen bonding through . . . interactions with respect to water.”  This recitation is unclear and confusing whether the functionality is the substitution or the substitution is in addition to the terminal functionality.  This is especially the case in that the application as filed, represented by U.S patent application publication no. 2021/0147693, the published version of the application, hereinafter “Pub” describes at ¶ 0011 at FIGS. 1A and 1B illustrate substituted n-alkyldimethylalkoxysilanes according to the various embodiments.  In Figs 1A and 1B the substitution appears to be particular groups for alkyl or existing terms in the n-alkyldimethylalkoxysilane.  Also Claims 2, 4, 6, 8-9 each recite “. . . interactions(s) with respect to water”, which is unclear whether the interaction is solely with water or from the “comprising” in the claim preamble is water with any other materials such as catalysts, acids or bases.  For purpose of substantive examination for the former the interpretation is substitution for existing terms and for the latter the reaction is with water.  
Claim 5 recites “X is – or -OCH2CH2-” which is unclear and confusing if X is as noted in the Pub at Fig. 1B “- (i.e., a single bond) or -OCH2CH2-.  For purposes of substantive examination the interpretation is that X can be a single bond “-” or -OCH2CH2-.  
Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,188,750, Kogure et al (hereinafter “Kogure”) in view of WO 2004136275, Masheder et al. evidenced by U.S. 6,723,971, Petrenko et al. (hereinafter “Petrenko”) and evidenced by U.S. 2006/0269724, Ohashi et al (hereinafter “Ohashi”), all cited by Applicants in submitted IDSs.  
For WO2004136275, the English language U.S. national phase patent application was published as US 20160032146, Hozumi et al. which will be referenced for disclosures throughout this Office Action (hereinafter “Hozumi”).  
Regarding Claims 1-3, Kogure discloses in the entire document, particularly at Col. 1, line 55 through Col. 4 line 2 an anti-icing composition {reading on ice mitigating for the pending claims} comprising a silicone resin which is at least one condensate selected from the group consisting of:  (i) a condensate of an alkoxydimethylsiloxane compound represented by the formula (I):  
    PNG
    media_image1.png
    91
    239
    media_image1.png
    Greyscale
wherein R1 is a methyl group or an ethyl group, A is an oxygen atom, an ethylene group or a 1,3-propylene group, a is an integer of 5 to 150, b and e are different or the same and each represent an integer of 1 to 3, c is an integer of 3-b and d is an integer of 3-e, (ii) a condensate of the compound of the formula (I) and an alkoxysilane compound represented by the formula (II): (R3)h--Si--(OR2)j, wherein R2 is a methyl group or an ethyl group {reading on H3CH2C-O- of pending Claim 3}, R3 is an alkyl group having 1 to 8 carbon atoms, h is an integer of 0 to 3 and j is an integer of 4-h {i.e. with h=3 and j=1 and aliphatic groups of methyl for each of two h and an alkyl up to 8 for the remaining h reading on CH3 and (CH2)y for a non-polar interaction with water of pending Claims 1-3, where up to 8 overlaps “y” of 2 to 10}, (iii) a condensate of the compound of the formula (I) and a dihydroxydimethylsiloxane compound represented by the formula (III):
    PNG
    media_image2.png
    93
    153
    media_image2.png
    Greyscale
 wherein k is an integer of 10 to 200, and (iv) a condensate of the compound of the formula (I), the alkoxysilane compound of the formula (II) and the dihydroxydimethylsiloxane compound of the formula (III); and (iv) a condensate of the compound of the formula (I), the alkoxysilane compound of the formula (II) and the dihydroxydimethylsiloxane compound of the formula (III).  Regarding the above overlap in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
As divulged at Col. 2, lines 55-68 and Col. 4, lines 3-8,the condensation silicone resin is at least one condensate selected from (i) the condensate of the alkoxydimethylsiloxane compound of the formula (I) (hereinafter referred to as "compound (I)"), (ii) the condensate of the compound (I) and the alkoxysilane compound of the formula (II), (iii) the condensate of the compound (I) and the dihydroxydimethylsiloxane compound of the formula (III) and (iv) the condensate of the compound (I), the alkoxysilane of the 65 formula (II) and/or the dihydroxydimethylsiloxane of the formula (III).   
Icing is prevented by applying to an article an aerosol comprising the foregoing anti-icing composition and a propellant.  Kogure divulges at Col. 9, line 59 through Col. 10 line 5 that the composition contains the condensation silicone resin having the hydrophobic dimethylsiloxane chains, and the condensation silicone resin has a higher anti-icing effect than a silicone oil consisting of straight-chain dimethylsiloxane, and is excellent in anti-icing property, and high in adhesion to the substrate such as aluminum or steel (See Col. 14 example 1, and Col. 16, lines 61-65) and an ability to sustain the anti-icing property due to the presence of alkoxy group and/or silanol group.  From Id a container was charged with 100 parts of a mixture of the above components and 200 parts of LPG serving as a propellant and was hermetically sealed, and the resulting composition was sprayed over an aluminum panel to form a film with a dry thickness of about 5 μm {reading on a surface of a metal layer with ice mitigating surface coating of the pending claims}.  The coated panel was left to stand for 24 hours at room temperature for drying and the dried panel was used for determining icing-strength.  
Further the composition comprising the moisture-curable film-forming resin and optionally the compound of the formula (IV) as well as the condensation silicone resin gives a film with a higher strength and with a prolonged retention of anti-icing effect.  Kogure teaches at Col. 9, lines 40-45 that the composition may contain an organic solvent.  And a spray-type aerosol anti-icing agent which can be conveniently sprayed can be easily produced by filling an organic solvent and a propellant along with the composition into a container and hermetically closing the container.  Kogure divulges at Col. 3, lines 3-38 that the condensates (i) and (ii), {i.e. silane of (R3)h--Si--(OR2)j}, are prepared by partially hydrolytic condensation or co-condensation reaction, and the condensates (iii) and (iv) can be prepared by the same method as above, i.e. by partially hydrolytic co-condensation reaction {i.e. reading on formed by hydrolysis for the pending claims}.  
Kogure does not expressly disclose the silane of ii) with substituted functionality as one or more substituted n-alkyldimethylalkoxysilane.  
Hozumi discloses in the abstract an organosilane and a metal alkoxide mixed together at a given molar ratio are subjected to co-hydrolysis and polycondensation in a solution containing an organic solvent, water and a catalyst to obtain a precursor solution with a controlled inter-organosilane distance.  The precursor solution is coated onto a solid surface like metal (See ¶s 0001 and 0017), and then allowed to stand at room temperature under atmospheric pressure for a given time to obtain an organic/inorganic transparent hybrid film.  Hozumi discloses at ¶s 0041, 0053 and 0065 that the coating is sprayed.  A difference (hysteresis) between the advancing and receding contact angles of the hybrid film relative to a liquid having a surface tension of 18 to 73 dynes/cm has a smaller value than that of a surface treated by the organosilane alone.  The hybrid film is improved in terms of adhesion, transparency, and the mobility of functional groups derived from the organosilane on the film surface.  
From ¶ 0001 the transparent film has improved adhesion, simultaneously with volatilization of the solvent, while controlling the mobility of functional groups derived from the organosilane on the surface of the transparent film, and that allows the surface of the substrate to have a variety of improved properties such as water repellency/oil repellency, ability of liquid droplets to roll off, anti-fingerprint properties, defogging properties, corrosion resistance and durability, and a process for producing the same.  From ¶ 0127 surface tension has a role in liquid droplets full wetting spreading over the surface of the substrate.  
Hozumi divulges at ¶s 0050-0052, and 0054-0055 a precursor solution obtained by co-hydrolysis and polycondensation of an organosilane and a metal alkoxide in a solution containing an organic solvent, water and a catalyst is added dropwise to the surface of a solid selected from within the group consisting of a metal, with the organosilanes as raw material of the organic/inorganic transparent hybrid film represented by the following formula (A): R1—Si—R23-nR3n where n is equal to 1, 2 or 3, R1 stands for an alkyl chain having 1 to 30 carbon atoms, R2 stands for an alkyl group having 1 to 6 carbon atoms, and R3 stands for an alkoxy group having 1 to 15 carbon atoms, a chloro group, an isocyanato group or an acetoxy group and that includes an inert functional group bound via an Si—C bond and a functional group forming at least one Si—OH group after hydrolysis.  Such organosilanes include an alkyl (having 1 to 30 carbon atoms) trimethoxysilane, an alkyl (having 1 to 30 carbon atoms) triethoxysilane, an alkyl (having 1 to 30 carbon atoms) methyldimethoxysilane, an alkyl (having 1 to 30 carbon atoms) methyldiethoxysilane, an alkyl (having 1 to 30 carbon atoms) dimethyldimethoxysilane, an alkyl (having 1 to 30 carbon atoms) dimethylethoxysilane, where the organosilane preferably has an alkyl (3 to 18 carbon atoms) alkoxysilane or the like (For substituted n-alkyldimethylalkoxysilane).  This range of alkyl carbons overlaps that of pending Claims 2-3) and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Hozumi describes at ¶ 0068 that organosilane, because silanol formed after the hydrolysis of the organosilane has hydrophilicity, whereas the organic groups have hydrophobicity with the result that upon film formation, the polycondensation product of the organosilane and metal alkoxide behaves amphipathically and self-assembles using the hydrophobic interaction of the organic groups as a driving force {reading on non-polar interaction with respect to water for pending Claim 2}.  Petrenko shown by the title to be directed to a method and structures for removing ice from surfaces evidences at col. 11, lines 46-63 that a coating of a self-assembling monolayer ("SAM") on a metal surface to be protected from ice and snow, where the coating monomolecular layer of specific organic molecules have strong hydrophobic properties, result in SAM formation when linear organic molecules spontaneously adsorb to a solid surface.  A desired SAM has a strong adhesion to the specific metal to which it is applied, is hydrophobic, and reduces the strength of hydrogen bonding between ice and the metal surface.  Self-assembling monolayers of molecules well known in molecular engineering and biochemistry are used for this purpose.  The chemical functionality of the head, or surface end, of the SAM molecule is selected to adhere to the metal surface, and the functionality of the tail end, which typically extends from the surface on the order of 1-2 nanometer, is selected to be hydrophobic, for example, a typical hydrophobic tail comprises an alkane group, such as a methyl group.  
Given the evidence of Petrenko the alkyl (having 1 to 30 carbon atoms) trimethoxysilane, alkyl (having 1 to 30 carbon atoms) triethoxysilane, like that of as that of Kogure and alkyl (having 1 to 30 carbon atoms) dimethyldimethoxysilane, an alkyl (having 1 to 30 carbon atoms) dimethylethoxysilane have the same purpose of anti-icing materials for metal surfaces therefore in accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  For Claim 3 given that the alkyl (having 1 to 30 carbon atoms) dimethyldimethoxysilane, an alkyl (having 1 to 30 carbon atoms) dimethylethoxysilane are for the same purpose they could be used in combination.  Hozumi discloses at ¶s 0079-0080 that the hybrid film is curable at room temperature with no application of special heat treatment so much so that it can be formed on polymers, paper, resin, wood or like other materials having a low heat resistance temperature, and the film is adjustable as desired in terms of hardness and flexibility by adjustment of the content of the organosilane so much so that it can be applied to a sheet-form polymer, a metal film, paper or the like without giving rise to cracking or peeling even upon bending.  Ohashi evidences at ¶s 0095-0119 that preferred binders of hydrolysable silanes which can form chemical bonds like methyltrimethoxysilane including propyldimethylmethoxysilane where either of these compounds is used as a binder compound in monomeric form or partially hydrolyzed for three-dimensional cross-linking through siloxane linkages, where the binder compound may be spray coated onto the substrate and heat treated after coating with an adjusting temperature (See ¶ 0112).  Given the evidence of Ohashi, the hybrid film of Kogure modified by Hozumi could be heat treated.  Hozumi divulges at ¶ 0069 that the organosilane includes organosilanes having active functional groups in addition to the alkylalkoxysilane, such as for example organosilane of vinyltriethoxysilane, and other organosilanes having active functional groups such as hydroxyl groups or aldehyde groups.  
Applicants are reminded for the wording in Claim 1 of “the ice mitigating surface coating formed by hydrolysis of one or more substituted n-alkyldimethylalkoxysilane” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Kogure in view of Hozumi meets the requirements of the claimed surface, Kogure in view of Hozumi clearly meet the requirements of present claims the ice mitigating surface coating formed by hydrolysis of one or more substituted n-alkyldimethylalkoxysilane.   
One of ordinary skill in the art before the effective filing date of the pending application would have considered it prima facie obvious at least in accordance with MPEP §2141 III Rationale G to have from Kogure an anti-icing coating on a metal surface where the composition has an alkoxysilane of formula II such as methyltrimethoxysilane as afore-described, where from Hozumi the alkoxysilane of Kogure is or is with alkyldimethylmethoxysilane or alkyldimethylethoxysilane, where the alkyl has (having 1 to 30 carbon atoms) for hydrophobic {i.e. non-polar interaction with water} or a combination thereof with heat treating motivated to have improved adhesion, transparency, and the mobility of functional groups derived from the organosilane on the film surface allowing the surface of the metal substrate to have a variety of improved properties such as water repellency/oil repellency, ability of liquid droplets to roll off, anti-fingerprint properties, defogging properties and SAM formation for removing ice to have the surface of Claims 1-3.  Furthermore the combination of Hozumi with Kogure has to one skilled in the art a reasonable expectation of success with predictability in that both Hozumi and Kogure have similar hydrophobic organosilanes for water repellency as in defogging for Hozumi and anti-icing for Kogure.  
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view of Hozumi evidenced Petrenko and evidenced by Ohashi and further in view of U.S. 2010/0068486, Kayanoki (hereinafter “Kayanoki”) evidenced by the article entitled "Spectroscopic Identification of Organic Compounds," R.M. Silverstein et al., Chapter 3, pp. 95-106, Chapter 4, pp. 181-212 and Chapter 5, pp. 249-278; 4th ed., John Wiley & Sons, 1981, cited by Applicants in IDS of 1/26/2021 hereafter referred to as “Silverstein”.  All cited by Applicant is IDSs  
Regarding Claims 6 and 9, Kogure in view of Hozumi evidenced by Petrenko and Ohashi is applied as to Claims 1-3 and hereby applied incorporated herein.
However Kogure as modified does not expressly disclose that alkyldimethylmethoxysilane or alkyldimethylethoxysilane is terminated with a functionality having hydrogen bonding through only acceptor interactions with respect to water as in Claim 6.  
Kayanoki discloses in the abstract and at ¶ 0045 a coating film containing a surfactant capable of adsorbing and holding water vapor and a hydrophilic organic material provided on a surface of the substrate which faces to an interior of the automobile when affixed to the opening of the automobile to prevent fogging even from ice buildup on the other surface of the substrate because of the lower temperature on the inside surface corresponding to a surface not having a buildup of ice on the other surface.  From ¶s 0108-0115 Kayanoki discloses that the coating solution for anti-fogging due to ice may have oxide fine particles with a surface modification of a hydrolyzed product of an organic silane compound in an amount up to 40 % by mass of the particle to improve dispersibility in a medium such as propylene glycol monomethyl ether, propylene glycol monoethyl ether.  From Id the organic silane can be vinyldimethylmethoxysilane or vinyldimethylethoxysilane {i.e. like the active functional group of vinyl from Kogure modified by Hozumi for vinyltriethoxysilane.}  Silverstein evidences at page 98 under the section “Hydrogen Bonding” that hydrogen bonding can occur in any·system containing a proton donor group (X-H) and a proton acceptor (Y) if the s orbital of the proton can effectively overlap the p or π orbital of the acceptor group.  Atoms X and Y are electronegative with Y possessing lone pair electrons. The common proton donor groups in organic molecules are carboxyl, hydroxyl, amine, or amide groups.  Common proton acceptor atoms are oxygen, nitrogen, and halogens, and unsaturated groups, such as the ethylenic linkage can also act as proton acceptors.  Given that unsaturated groups like the vinyl as a terminal functional group of vinyldimethylmethoxysilane or vinyldimethylethoxysilane, such vinyl group can act as an only proton acceptor for hydrogen bonding when used with ice as in Kayanoki.  
One of ordinary skill in the art before the effective filing date of the pending application would have considered it prima facie obvious at least in accordance with MPEP §2141 III Rationale G to have from Kogure as modified an anti-icing coating on a metal surface where the composition has an alkoxysilane of formula II such as methyltrimethoxysilane, where the alkoxysilane of Kogure is or is with alkyldimethylmethoxysilane or alkyldimethylethoxysilane, where the alkyl has (having 1 to 30 carbon atoms) for hydrophobic {i.e. non-polar interaction with water} or a combination thereof with heat treating, as afore-described, where from Kayanoki as modified the alkyldimethylmethoxysilane or alkyldimethylethoxysilane with a terminal functional group such as vinyl on vinyltriethoxysilane is vinyldimethylmethoxysilane or vinyldimethylethoxysilane useful in an antifogging coating on a substrate with ice motivated to have hydrogen bonding through proton acceptor with such water to eliminate fogging in conjunction with ice to have the surface Claims 6 and 9.  
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view of Hozumi evidenced by Petrenko and Ohashi and further in view of Kayanoki evidenced by Silverstein and further in view of U.S. 5,113,055, Celebuski (hereinafter “Celebuski”), cited by Applicants.   
Regarding Claims 4-5 and 8, Kogure in view of Hozumi evidenced by Petrenko and Ohashi further in view of Kayanoki is applied as to Claims 6 and 9, hereby incorporated herein, where for Claim 5 Kogure and Hozumi, however Kogure as modified does not expressly disclose an alkyldimethylalkoxysilane with an ethylene oxide moiety with a alkylene with from 2 to 11 CH2 groups for both donor and acceptor interactions.   
Celebuski discloses at Col. 1 lines 1-8 and 30-65 syntheses of silyl alcohols having the silicon atom bonded to a carbon rather than to the hydroxyl, where prior synthesis methods produced side reactions which led to undesirable products and deceasing yields.  Celebuski divulges at Col. 3, line 65 through Col. 4, line 30 that the a process for synthesis of silyl alcohols, comprises:  a) hydrosilation of an vinylic ester of the formula:  
    PNG
    media_image3.png
    67
    109
    media_image3.png
    Greyscale
 , where Ra is the straight or branched alkenyl group having from 2 to 20 carbons and Rb is H of lower alkyl with a silane of the formula:  
    PNG
    media_image4.png
    88
    113
    media_image4.png
    Greyscale
 where R5-R7 are selected from H, alkyl, aryl, substituted alkyl, substituted aryl, and oxa analogs of alkyl in the presence of a metal catalyst, and hydrolyzing the silyl substituted ester to an alcohol in the presence of mild base.  At Cols 6-7 in section B Silyl Alcohol Synthesis the hydrosilation of such esters using a silane of the formula R3SiH in the presence of a metal catalyst adds H and a silyl group (R3 Si--) across the double bond of the alkenyl group Ra, where hydrosilation requires a silane, preferably bearing alkyl, aryl, substituted alkyl, or substituted aryl as the "R" groups, and any "R" group of the silane may also independently include halogen and/or oxa or thia analogs of alkyl, aryl and substituted alkyl or aryl. There may be one, two or three "R" groups on the silane.  In hydrosilation, two major products result because the silyl substituent may bond to either side of the double bond to give both 1- and 2- substituted products.  However, in a specific instance, purification is greatly simplified.  When vinyl acetate is used as the ester, two products are again obtained as follows:  
    PNG
    media_image5.png
    147
    304
    media_image5.png
    Greyscale
.  Upon hydrolysis in mild aqueous or alcoholic base, the acetate is converted to an alcohol.  However, the 1-silyl substituted alcohol is unstable and spontaneously undergoes a Brook rearrangement (A. G. Brook, Accounts Chemical Research, 7:77 (1974)) to give:   
    PNG
    media_image6.png
    54
    294
    media_image6.png
    Greyscale
.  The conditions of hydrolysis preferably are carefully controlled, where from the Background section the 2- or β- substituted intermediates in the anionic form will undergo fragmentation to the silanol.  The 2-silyl substituted alcohol does not undergo this rearrangement.  Because the 2-silyl substituted product behaves as an alcohol, while the silyl ether behaves as an ether, the two products are easily separated on the basis of these properties using silica gel chromatography.  However, reaction conditions can be selected which will minimize the formation of the undesired product.  As shown at Col. 8, lines 36-40, the final product has the structure of :  
    PNG
    media_image7.png
    81
    172
    media_image7.png
    Greyscale
 where n is from 2 to 20 (See Col. 8, lines 48-51) {overlapping the 2 to 11 CH2 of y for the pending claims 4-5 and 8}.  Given that R1-R3 from the R5-R7 of the silane can have one to three alkyls with 1 to 30 carbons and can be oxa substituted (See Col. 5, lines 1-3) and given the (CH2)n is from the Ra of the vinyl ester, the final alcohol or byproduct ether would have two alkyls of methyl and the (CH2)n would be straight or branched {as an overlapping disclosure to the pending claims 4-5 and 8, where X is a single bond}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
From Col. 8, lines 17-51 the synthesized types of silyl substituted alcohols, include one class of silyl alcohols which have bulky groups such as in the above formula (CH)2 is an alkyl having at least 4 carbons in a branched chain (e.g. t-butyl, neopentyl, neohexyl, 3-pentyl and 3-ethyl-3-pentyl) and others with “n” an integer to about 20.  Previous methods have not been known to synthesize silyl alcohols having bulky groups bonded to the silicon. This is because the principal prior art method of synthesis, via vinyl silanes requires vinyl silane reagents appropriately substituted with the necessary bulky groups which with steric considerations are not readily available or easily synthesized.   
One of ordinary skill in the art before the effective filing date of the pending application would have considered it prima facie obvious at least in accordance with MPEP §2141 III Rationale G to have from Kogure as modified a method of spray depositing an anti-icing coating {i.e. passively providing} on a metal surface where the composition has an alkoxysilane of formula II such as methyltrimethoxysilane as afore-described, where the alkoxysilane of Kogure is or is with alkyldimethylmethoxysilane or alkyldimethylethoxysilane, where the alkyl has (having 1 to 30 carbon atoms) for hydrophobic {i.e. non-polar interaction with water} or a combination thereof with heat treating, where the alkyldimethylmethoxysilane or alkyldimethylethoxysilane with a terminal functional group rather than vinyl is the alcohol with an OH group as either vinyl or OH functionality can be on the organosilane in Hozumi (See § 0033) with a vinyltriethoxysilane is vinyldimethylmethoxysilane or vinyldimethylethoxysilane, as afore-described, where from Celebuski an overlapping alkyldimethylmethoxysilane having CH2 up to 20 with terminal alcohol is with vinyldimethylmethoxysilane or vinyldimethylethoxysilane or substituted therefor motivated to provide an antifogging coating on a substrate with ice to have a proton donor group of hydroxyl as evidenced by Silverstein for hydrogen bonding as for the method of Claims 4-5 and 8.  Furthermore the combination of Celebuski with Kogure as modified has a reasonable expectation of success with predictability to one skilled in the art because Celebushi discloses types of silyl alcohols with bulky alkylene groups up to 20 and Kogure as modified with Hozumi has vinyltriethoxysilane is vinyldimethylmethoxysilane or vinyldimethylethoxysilane where the vinyl functionality can be OH as in the alcohol of Celebushi.      
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Neither the Kogure or Hozumi or Kayanoki references alone or in any reasonable combination teach, disclose or suggest the n-alkyldimethylalkoxysilane comprising: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 as with R as CH2CH2OCH3 and y=5.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787